 
UNITED STATES OF AMERICA
DEPARTMENT OF THE TREASURY
COMPTROLLER OF THE CURRENCY
 

       
In the Matter of:
)
 
AA-EC-09-60
Pacific Coast National Bank
)
   
San Clemente, California
)
   

 
 
STIPULATION AND CONSENT TO THE ISSUANCE
OF A CONSENT ORDER
 
    The Comptroller of the Currency of the United States of America
(“Comptroller” or “OCC”) intends to initiate cease and desist proceedings
against Pacific Coast National Bank, San Clemente, California (“Bank”), pursuant
to 12 U.S.C. § 1818(b), through the issuance of a Notice of Charges, for unsafe
and unsound banking practices relating to supervision of the Bank.
    The Bank, in the interest of compliance and cooperation, consents to the
issuance of a Consent Order, dated August 18, 2009 (“Order”).
    In consideration of the above premises, the Comptroller, through his
authorized representative, and the Bank, through its duly elected and acting
Board of Directors, hereby stipulate and agree to the following:
ARTICLE I
JURISDICTION
    (1)    The Bank is a national banking association chartered and examined by
the Comptroller pursuant to the National Bank Act of 1864, as amended, 12 U.S.C.
§ 1 et seq.
    (2)    The Comptroller is “the appropriate Federal banking agency” regarding
the Bank, pursuant to 12 U.S.C. §§ 1813(q) and 1818(b).
    (3)    The Bank is an “insured depository institution” within the meaning of
12 U.S.C. § 1818(b)(1).
    (4)    As a result of this Order:
 
 
 
 
 
 
 
 

 
(a)
the Bank is not an “eligible bank” pursuant to 12 C.F.R. § 5.3(g)(4) for the
purposes of 12 C.F.R. Part 5 regarding rules, policies and procedures for
corporate activities, unless otherwise informed in writing by the OCC;
 
(b)
the Bank is subject to the limitation of 12 C.F.R. § 5.51(c)(6)(ii) for the
purposes of 12 C.F.R. § 5.51 requiring OCC approval of a change in directors and
senior executive officers, unless otherwise informed in writing by the OCC; and
 
(c)
the Bank is subject to the limitation on golden parachute and indemnification
payments provided by 12 C.F.R. § 359.1 (f)(1)(ii)(C) and 12 C.F.R. §
5.51(c)(6)(ii), unless otherwise informed in writing by the OCC.

 
ARTICLE II
AGREEMENT
    (1)    The Bank, without admitting or denying any wrongdoing, hereby
consents and agrees to the issuance of the Order by the Comptroller.
    (2)    The Bank further agrees that said Order shall be deemed an “order
issued with the consent of the depository institution,” as defined in 12 U.S.C.
§ 1818(h) (2), and consents and agrees that said Order shall become effective
upon its issuance and shall be fully enforceable by the Comptroller under the
provisions of 12 U.S.C. § 1818(i). Notwithstanding the absence of mutuality of
obligation, or of consideration, or of a contract, the Comptroller may enforce
any of the commitments or obligations herein undertaken by the Bank under his
supervisory powers, including 12 U.S.C. § 1818(i), and not as a matter of
contract law. The Bank expressly acknowledges that neither the Bank nor the
Comptroller has any intention to enter into a contract.
    (3)    The Bank also expressly acknowledges that no officer or employee of
the Comptroller has statutory or other authority to bind the United States, the
U.S. Treasury
 
 
2
 
 
 
 
 
Department, the Comptroller, or any other federal bank regulatory agency or
entity, or any officer or employee of any of those entities to a contract
affecting the Comptroller’s exercise of his supervisory responsibilities.
ARTICLE III
WAIVERS
    (1)    The Bank, by signing this Stipulation and Consent, hereby waives:

 
(a)
the issuance of a Notice of Charges pursuant to 12 U.S.C. § 1818(b);
 
(b)
any and all procedural rights available in connection with the issuance of the
Order;
 
(c)
all rights to a hearing and a final agency decision pursuant to 12 U.S.C. §
1818(i) or 12 C.F.R. Part 19;
 
(d)
all rights to seek any type of administrative or judicial review of the Order;
and
 
(e)
any and all rights to challenge or contest the validity of the Order.

 
ARTICLE IV
OTHER ACTION
    (1)    The Bank agrees that the provisions of this Stipulation and Consent
shall not inhibit, estop, bar, or otherwise prevent the Comptroller from taking
any other action affecting the Bank if, at any time, the Comptroller deems it
appropriate to do so to fulfill the responsibilities placed upon him by the
several laws of the United States of America.
    IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller as his
representative, has hereunto set his hand on behalf of the Comptroller.
 

/s/ Ronald G. Schneck      August 18, 2009
Ronald G. Schneck
Director, Special Supervision Division
 
Date

 
 
 
3
 
 
 
 
    IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board
of Directors of the Bank, have hereunto set their hands on behalf of the Bank.
 

/s/ Michael Cummings    August 18, 2009 
Michael Cummings
 
Date
      /s/ Fred De Boom    August 18, 2009 
Fred De Boom
 
Date
      /s/ Colin Forkner    August 18, 2009 
Colin Forkner
 
Date
      /s/ Michael Hahn    August 18, 2009 
Michael Hahn
 
Date
      /s/ David Johnson    August 18, 2009 
David Johnson
 
Date
      /s/ Dennis Lindeman    August 18, 2009 
Dennis Lindeman
 
Date
      /s/ Denis Morgan    August 18, 2009 
Denis Morgan
 
Date
      /s/ Jim Morrison    August 18, 2009 
Jim Morrison
 
Date
      /s/ Ted Owen    August 18, 2009 
Ted Owen
 
Date
      /s/ John Vuona    August 18, 2009 
John Vuona
 
Date

 
 

 
4
 
 
